Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. The independent claims has been amended to remove the subject matter that introduced new matter into the specification. Therefore, the 35 USC 112 rejection has been withdrawn. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Applicant’s assertion of “Instead, Barfoot proposes route management for automatically planning routes for multiple vehicles, but apparently only where the designated goals are preestablished. In reference to Fig. 9, and at paragraph 66 of Barfoot, it is explained that the algorithm generates route plans to take each vehicle from its start configuration to its end configuration without any resulting collisions. The "start configuration" and the "end configuration" appear to be determined separately and independently from the path planning algorithm. Such is entirely different from assigning one machine, of multiple machines, to a particular target destination by way of a particular route. Put differently, while Barfoot may have been concerned with how machines get where they are going, Barfoot did not appear concerned from the standpoint of managing or routing the machines with where the machines are actually going, and certainly not on the basis of a comparison of costs.,” Examiner respectfully disagrees. Examiner notes that the argument presented by the Applicant goes beyond the scope of the present claim limitation. Examiner believes the claim limitation in question is as follows: determining… a plurality of different travel routes based on the graph data, for assignment of the machines to at least one of the target destinations associated with the panel. Cited paragraph [0054] of Barfoot discloses high-level goal states for each vehicle, including start, end, and intermediate positions for acquiring and depositing material, which can be supplied by a dispatch system control software. The claim requires determining a travel route for assignment to at least one target destination. The target destinations for assignment of the machines associated with the panel are the high-level goal states of Barfoot for each vehicle, which include the start, end, and intermediate positions for acquiring material. As Barfoot teaches assigning one machine, of a plurality of machines, to a target destination based on a plurality of possible routes, Examiner respectfully disagrees with Applicant’s assertions and maintains Barfoot. Furthermore, regarding costs, Examiner is not relying on Barfoot to teach any limitations pertaining to costs. 
Regarding Applicant’s assertion of “In other words, Maekawa is not fairly interpreted as performing a decision, among multiple possibilities for multiple machines, as to a target destination to be serviced by a machine by way of a particular route. Instead, Maekawa looks to determine whether and where the machine is to be switchbacked. As explained at Maekawa's paragraph 57, the reference contemplates determining whether a cost value is reduced by inserting a switchback. Applicant respectfully submits the only fair interpretation of the reference is that a comparison is made between or among possible routes for one machine. A person of skill in the art, considering the combined teachings of Barfoot and Maekawa, would have to make further, untaught modifications going beyond the teachings within the four corners of the two references to arrive at something approximating any of Applicant's claims.,” Examiner respectfully disagrees. Examiner notes that the argument presented by the Applicant goes beyond the scope of the present claim limitation. While Applicant argues the applicability of the disclosure of Maekawa, Examiner notes that the limitation argued it taught by the Barfoot reference. Examiner notes that it is the combination of references that teach the claimed subject matter, and not each reference in isolation. The multiple routes of Barfoot are being modified by Maekawa to incorporate teachings pertaining to a comparison in cost of multiple routes. A person having ordinary skill in the art before the effective filing date could have effectively sought out similar teachings pertaining to mining operations routing in order to discover the teachings of Maekawa. The claim requires “comparing the calculated costs.” The broadest reasonable interpretation of the present claims is directed to a comparison of the calculated costs, which does not comprise explicit narrowing limitations that further limit the scope of the comparison. Paragraph [0227] of Maekawa teaches evaluating the cost function of a combination of route candidate edges in order to minimize the cost, as well as in [0395-0396] teach comparing route costs. Thus, Maekawa teaches comparing the calculated costs. 
Regarding Applicant’s assertion of “Applicant thus respectfully submits that attempting to incorporate Maekawa's teaching as to the cost of incorporating a switchback amounts to cherry picking an individual teaching from the reference without consideration as what Maekawa would fairly suggest as a whole to a person of ordinary skill in the art. As explained above, Maekawa was not concerned with deciding amongst machines at all, but instead establishing a route for a single machine. It is not permissible for an examiner to "stitch together an obviousness finding from discrete portions of prior art references without considering the references as a whole." In re Enhanced Security Research, LLC, 739 F.3d 1347, 1355 (Fed. Cir. 2014). MPEP Sec. 2145. Here, the rejection appears to attempt to import what amounts to "calculating cost" of more than one travel route for a single machine (a central teaching of Maekawa), and apply that teaching to cost-based assignment of one of two machines. The combination is thus only made with the benefit of impermissible hindsight, and does not establish prima facie obviousness.,” Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As can be seen in the Non-Final Rejection dated 01/28/2022, Barfoot teaches producing a node/edge graph representing the passage way environment. The Maekawa reference has been introduced to cure the deficiencies of Barfoot pertaining to node/edge graph features, as well as other features of route determination. Thus, the teachings of Maekawa are not being “cherry picked” out of the reference; rather, the base invention of Barfoot discloses aspects of these features that require modifications provided by Maekawa to teach limitations of the claim. Both references are directed to the field of route determination in mining environments and the Examiner has provided a reasoned statement as to the motivation and benefit one of ordinary skill in the art would have realized by combining the teachings of Maekawa into Barfoot. Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Regarding Applicant’s assertion of “Applicant also respectfully submits that Maekawa would not likely be applied to Barfoot within routine skill to navigate Barfoot's machines using the route generation techniques of Maekawa in the first place. An underground mine differs from an open-air navigation environment in many ways, not least of which is the general restriction underground on the availability of navigation and vehicle routing alternatives. In other words, in an underground mine environment an operator or automated system is not able to freely decide without restriction how or where a machine is to be navigated but is instead confined by the structure of the mine itself. Decision making as to travel route with little or no restriction, however, is precisely what Maekawa does.,” Examiner respectfully disagrees. Both references are directed to the field of route determination in mining environments and the Examiner has provided a reasoned statement as to the motivation and benefit one of ordinary skill in the art would have realized by combining the teachings of Maekawa into Barfoot. Examiner respectfully asserts that open-air mining is from a similar field of endeavor to that of the underground mining system of Barfoot. The above ground mining features of Maekawa are applicable to the underground mining environment of Barfoot, due to the fact that both inventions route vehicles based on constraints in the environment. Barfoot is being modified by Maekawa to incorporate teachings pertaining to features of the node/edge graph directionality, as well as a comparison in cost of multiple routes. These features of Maekawa are applicable to the base invention of Barfoot due to existing teachings related to the node/edge graph and the routing consideration. A person having ordinary skill in the art before the effective filing date could have effectively sought out similar teachings pertaining to mining operations and node/edge graphs in order to discover the teachings of Maekawa. Even assuming arguendo, Maekawa considers constraint conditions and restrictions in navigation as they relate to obstacles (see at least [0137, 0151, 0200]). Similarly, the Barfoot reference discloses considering the feasibility of routes based on walls, barriers, and obstacles, which may block the passageway. Therefore, both Barfoot and Maekawa contemplate constraints in the physical environment, whether mining above or underground, that impede on the ability to “freely decide without restriction how or where a machine is to be navigated.” 
Regarding Applicant’s assertion of “At paragraph 36 Maekawa explains that according to conventional techniques switchback point positions are set in a fixed pattern, posing a problem in terms of versatility. Maekawa continues, explaining that switchback points being set uniformly in a fixed pattern means a travel route containing the switchback points may be not optimal. Maekawa explains in the specification at multiple locations, that a switchback point may be determined, and used, or not used at all. Maekawa thus relies upon flexibility in how a vehicle can be navigated, in a way that would render the technique poorly suited if at all to an underground environment. This is important because Maekawa thereby relies upon a largely arbitrary availability of switchback placement. In contrast, in a typical underground mining environment a machine cannot selectively be turned or switchbacked, at least not routinely. These differences would be recognized by a person of ordinary skill in the art and provide at least a disincentive for making any effort to improve Barfoot with Maekawa.,” Examiner respectfully disagrees. Examiner respectfully points to Section 2123 of MPEP, which states the following: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.". (MPEP 2123) While stating that the vehicle is limited by switchback points in no way does the disclosure criticize, discredit, or otherwise discourage the solution claimed (i.e. operations in an underground mine). Both Barfoot and Maekawa disclose route determination in a mine, whether considering a reversing switchback or not, and would both be applicable to the instant invention. The Maekawa reference, similar to that of Barfoot, discloses being constrained in route determination planning due to a number of obstacles. Maekawa considers constraint conditions and restrictions in navigation as they relate to obstacles (see at least [0137, 0151, 0200]). Maekawa even discloses that there can be no switchback point to satisfy vehicle constrain conditions due to an obstacle located near a stopping point along the route (see at least [0442]). The switchback points are considered relative to obstacles in the mining environment (see at least [0129, 0191, 0442]). Similarly, the Barfoot reference discloses considering the feasibility of routes based on walls, barriers, and obstacles, which may block the passageway. Therefore, Maekawa is applicable to route obstacle avoidance of Barfoot because it incorporates considerations related to switchback points and reverse travel as it pertains to avoiding obstacles in the mining environment. 
Regarding Applicant’s assertion of “Regardless of whether Maekawa could inform Barfoot in any meaningful or useful way, however, as noted above neither reference actually appears to teach or suggest comparing calculated costs with respect to different machines, as called for in Applicant's claims. At best, Barfoot appears to select routes from among multiple possible routes for multiple machines to destinations already established, and Maekawa appears to select routes from among multiple possible routes for one machine to a destination already established.,” Examiner respectfully disagrees. The present claim recites the following: “2Application No. 15/294,159Attorney Docket No.: 16-0517-59996comparing the calculated costs.” The present claim does not recite “comparing the calculated costs with respect to different machines.” The present claim does not specify how to the costs are being compared. The broadest reasonable interpretation of the claimed invention could be any form of cost comparison, including that of comparing the costs of different routes associated with a singular vehicle (i.e. the first one of the machines). Examiner suggests amending the claim to clarify the scope of the cost comparison.
Regarding Applicant’s assertion of “Any effort to pluck out singular teachings of Maekawa, with regard to calculation or comparison of costs, reverse travel time, forward travel time, etc., would thus be made only with the benefit of impermissible hindsight. For these additional reasons, Applicant respectfully submits the proposed modification of references does not support a prima facie rejection under section 103, and all of the outstanding rejections should be withdrawn.,” Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As can be seen in the Non-Final Rejection dated 01/28/2022, Barfoot teaches producing a node/edge graph representing the passage way environment in the specific context route determination. Similarly, Maekawa teaches producing a node/edge graph representing an above ground mining environment in the specific context route determination. Barfoot is silent regarding features of the instant invention, such as forward and reverse weighted graph edges and cost considerations. The Maekawa reference has been introduced to cure the deficiencies of Barfoot pertaining to node/edge graph features, as well as other features of route determination. Thus, the teachings of Maekawa are not being “cherry picked” out of the reference; rather, the base invention of Barfoot discloses aspects of these features that require modifications provided by Maekawa to teach limitations of the claim. Examiner has provided a reasoned statement as to the motivation and benefit one of ordinary skill in the art would have realized by combining the teachings of Maekawa into Barfoot. Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, the present claims are rejected under 35 USC 103. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US 20070027612 A1) in view of Maekawa et al. (US 20100076640 A1) in view of Lehtinen et al. (US 20170247860 A1).

Regarding claim 1, Barfoot teaches a method of operating an underground mining system comprising (Fig. 9): populating a data model (paragraph [0131] teaches generating a directed graph representation (i.e. data model)),
for use in managing operations of a fleet of at least two autonomous machines each having a loader bucket (paragraph [0137] teaches the directed graph representation is used to optimize the route plans for the group of vehicles (i.e. managing operations of a fleet), wherein paragraph [0144] the vehicles are autonomous, wherein paragraph [0135] the vehicle is a load-haul-dump machine (see Fig. 5 for bucket on vehicle “505”)),
with production plan data for a panel at an underground mine (paragraph [0137] teaches the optimization of vehicle route plans in the passageway is facilitated by the directed graph representation; Figs. 6-9 represent the mine in a panel formation),
the production plan data defining a plurality of target destinations associated with the panel (paragraph [0135] teaches having a number of goal points (i.e. target destinations) in the passageway of the mine (i.e. associated with the panel); Figs. 6-9 represent the mine passageway in a panel formation; paragraph [0135] teaches a sequence of goal points (i.e. target destinations) with start and end points representing points to load the material and dump the material),
populating the data model with graph data for a plurality of different travel routes (paragraph [0135] teaches having a number of goal points (i.e. target destinations) in the passageway of the mine (i.e. associated with the panel); Figs. 6-9 represent the mine passageway in a panel formation; paragraph [0135] teaches a sequence of goal points (i.e. target destinations) with start and end points representing points to load the material (i.e. material draw point) and dump the material (i.e. material delivery point)),
the graph data defining a plurality of graph nodes (paragraph [0082] teaches the directed graph representation has a plurality of nodes and edges),
and a plurality of graph edges… ([0082] teaches the directed graph representation has a plurality of nodes and edges);
determining, on a computer system having at least one data processor (paragraph [0038] teaches a system with a microprocessor), a machine readable storage medium (paragraph [0038] teaches a microprocessor memory storage), and a transmitter (paragraph [0045] teaches a communications system infrastructure with wireless network antennas), 
a plurality of different travel routes based on the graph data (paragraph [0066] teaches generating routes for multiple vehicles using the node-edge graph representation of the mine, and wherein multiple route plans are determine for each vehicle; see also: [0137]), 
for assignment of the machines to at least one of the target destinations associated with the panel (paragraph [0066] teaches generating routes for multiple vehicles using the node-edge graph representation of the mine, and wherein multiple route plans are determine for each vehicle to go from a start to end configuration, wherein paragraph [0054] the start and end points are high-level goal states for each vehicle (i.e. target destination), and wherein Figs. 6-9 represent the mine in a panel formation), 
each of the plurality of different travel routes extending through different subsets of passageways in the underground mine (paragraph [0066] teaches generating routes for multiple vehicles using the node-edge graph representation of the mine, and wherein multiple route plans are determine for each vehicle to go from a start to end configuration, wherein paragraphs [0053-0055] teach each vehicle is going along a specific path, wherein the vehicles each have a position and orientation relative to one another in order to track the multiple vehicles in the passageway environment),
arranged in an ordered pattern including passageways and turns at fixed locations ([0048] teaches creating a grid-type map representation of the passageway environment comprising a number of cells, as well as in [0082-0083] teach a directed graph representation map with nodes that represent locations in the passageway and edges that represent linkages between locations, but only in one direction, wherein [0133] teaches specifying the vehicle speeds around corners, and wherein [0101] teaches the passageway can be a closed loop; see also: [0108]),
from different starting locations of the machines… (paragraph [0066] teaches generating routes for multiple vehicles using the node-edge graph representation of the mine, and wherein multiple route plans are determine for each vehicle to go from a start to end configuration, wherein Fig. 9 and paragraph [0066] the vehicles have a number of start and end configurations, wherein paragraphs [0053-0055] teach each vehicle is going along a specific path, wherein the vehicles each have a position and orientation relative to one another in order to track the multiple vehicles in the passageway environment, wherein),
transmitting assignment data from the transmitter to the data and control signal receiver of (paragraph [0054] teaches the goal state, such as the end position, is supplied to the vehicle by an external supervisory control software by a dispatching system, wherein paragraph [0018] teaches managing routes for autonomous vehicles, wherein paragraph [0054] the start and end points of the vehicle path are high-level goal states for each vehicle (i.e. target destination); see also: [0136]),
transmitting a dispatching control signal from the transmitter to the receiver of the first one of the machines dispatching the first one of the machines according to a navigation plan that is based upon the one of the plurality of different travel routes (paragraph [0018] teaches managing routes for autonomous vehicles, wherein paragraph [0054] teaches the goal state, such as the end position, is supplied to the vehicle by an external supervisory control software by a dispatching system, wherein paragraph [0066] the route planes are generated to take each vehicle from its start configuration to end configuration in an optimal manner; see also: [0136]); 
autonomously navigating the first one of the machines to the respective target destination using the on-board electronic controls of the first one of the machines (paragraph [0066] the route planes are generated to take each vehicle from its start configuration to end configuration in an optimal manner, paragraph [0054] teaches the goal states, such as the start position and end position (i.e. target destination), are supplied to the vehicle by an external supervisory control software by a dispatching system, wherein paragraph [0130] the vehicles visit the goal states of the generated route; see also: [0136]); 
However, Barfoot does not explicitly teach a data and control signal receiver, and on-board electronic controls for power, propulsion, and steering of the machine, and a plurality of graph edges including a graph edge associated with a forward direction weight attribute for forward travel of a machine between physical locations in the mine of two of the plurality of graph nodes and indicative of a forward direction travel time, and a reverse direction weight attribute for reverse travel of a machine between the physical locations in the mine of the two of the plurality of graph nodes and indicative of a reverse direction travel time; from different starting locations of the machines and having weights based on graph edges of the respective travel routes, and at least one of the plurality of different travel routes is determined based on the graph edge associated with the forward direction weight attribute for forward direction travel of a machine and the reverse direction weight attribute for reverse direction travel of a machine; calculating costs associated with the assignment of the machines, including a time cost of the assignment of a first one of the machines using the determined at least one of the plurality of different travel routes;2Application No. 15/294,159 Attorney Docket No.: 16-0517-59996comparing the calculated costs; transmitting assignment data from the transmitter to the data and control signal receiver of the first one of the machines to assign the first one of the machines to the respective target destination using the one of the plurality of different travel routes, based at least in part on the comparison of the costs; operating the first one of the machines non-autonomously at the respective target destination, via remote operator control, to load material using the loader bucket of the first one of the machines; and autonomously navigating the first one of the machines from the respective target destination to a material delivery point after the operating of the first one of the machines non- autonomously at the respective target destination.
From the same or similar field of endeavor, Maekawa teaches a data and control signal receiver ([0134] teaches each vehicle has a communication unit, as well as in [0143] teaches a communication unit of an unmanned vehicle that sends out requests and receives route data; see also: [0136, 0140, 0144]), on-board electronic controls for power, propulsion, and steering of the machine ([0131] teaches the vehicles is an unmanned vehicle that can control its travel direction, wherein Fig. 3 and [0134] teach the unmanned vehicle has a driving mechanism, steering mechanism, and travel route memory; see also: [0004, 0125-0128]);  
and a plurality of graph edges including a graph edge associated with a forward direction weight attribute for forward travel of a machine between physical locations in the mine of two of the plurality of graph nodes and indicative of a forward direction travel time ([0222-0225] teaches the route between the starting point and end point is produced by minimizing the total distance in a combination of route edges, wherein the edges are weighted using distance, as well as in [0277] teaches the unmanned vehicle may discharge soil and then reverse its traveling state, wherein a single or multiple switchback points can be provided, wherein [0280-0287] teach a switchback is deemed necessary when a vehicle starts their moving direction in reverse and the moving direction when reaching the end point is forward, or vice versa, wherein [0306-0308] teach the route length cost is evaluated based on weighting the forward travel time and forward travel route length combined with the reverse travel time cost and reverse travel route length, and wherein [0189] teaches vehicles are constrained with respect to a maximum forward travel speed, wherein [0291-0292] teach estimating the cost of a route based on the switchback points, wherein there are weighting constants for specifying which cost elements, wherein [0346-0349] teach evaluating the direction a vehicle will move upon reaching a point, whether from reverse to forward or forward to reverse, for potential routes; see also: Figs. 7 & 19, [0131-0132, 0347-0349, 0437-0446]),
and a reverse direction weight attribute for reverse travel of a machine between the physical locations in the mine of the two of the plurality of graph nodes and indicative of a reverse direction travel time ([0222-0225] teaches the route between the starting point and end point is produced by minimizing the total distance in a combination of route edges, wherein the edges are weighted using distance, wherein [0306-0308] teach the route length cost is evaluated based on weighting the forward travel time and forward travel route length combined with the reverse travel time cost and reverse travel route length, as well as in [0277] teaches the unmanned vehicle may discharge soil and then reverse its traveling state, wherein a single or multiple switchback points can be provided, and wherein the starting point and direction of the starting point is utilized in searching for a combination of route candidate edges, wherein [0280-0287] teach a switchback is deemed necessary when a vehicle starts their moving direction in reverse and the moving direction when reaching the end point is forward, or vice versa, wherein [0291-0292] teach estimating the cost of a route based on the switchback points, wherein there are weighting constants for specifying which cost elements, wherein [0346-0349] teach evaluating the direction a vehicle will move upon reaching a point, whether from reverse to forward or forward to reverse, for potential routes, and wherein [0189] teaches vehicles are constrained with respect to a maximum reverse travel speed; see also: [0437, 0440-0444]); 
…having weights based on graph edges of the respective travel routes ([0223-0227] teach generating a route by evaluating a plurality of potential routes using a weighted combination of edges in which the optimal route is one with a minimized total distance, wherein the optimum combination of candidate edges for the unmanned vehicle is determined, as well as in Figs. 25a-25b and [0250-0254] teach there are a plurality of routes, which are adjusted based on weighting constraints related to the required turning radius of the vehicle, as well as in [0290-0292] teach generating routes based on the weighting constraints related to route length, steering, turning radius, and other cost considerations, and wherein [0407-0409] teach producing routes with and without switchback points; see also: Figs. 7 & 19, [0300, 0307, 0439]), 
and at least one of the plurality of different travel routes is determined based on the graph edge associated with the forward direction weight attribute for forward direction travel of a machine and the reverse direction weight attribute for reverse direction travel of a machine ([0222-0225] teaches the route between the starting point and end point is produced by minimizing the total distance in a combination of route edges, wherein the edges are weighted using distance, wherein [0306-0308] teach the route length cost is evaluated based on weighting the forward travel time and forward travel route length combined with the reverse travel time cost and reverse travel route length, as well as in [0277] teaches the unmanned vehicle may discharge soil and then reverse its traveling state, wherein a single or multiple switchback points can be provided, wherein [0280-0287] teach a switchback is deemed necessary when a vehicle starts their moving direction in reverse and the moving direction when reaching the end point is forward, or vice versa; see also: Figs. 7 & 19, [0131-0132, 0347-0349, 0437-0446]); 
calculating costs associated with the assignment of the machines ([0033] teaches generating a travel route by minimizing the costs caused by travel of unmanned vehicles including shortening the time required for travel, reducing traveling cost, as well as [0152-0155] teach utilizing Dijkstra’s algorithm to produce routes based on the cost function value of the cost elements, wherein these elements include curvature of the travel route and rate of change of the steering angle, as well as in [0279-0280] teach cost functions are defined for determining the switchback point along a route, and a calculation is performed to minimize the cost function value to thereby optimize the travel route; see also: Figs. 7 & 19, [0290-0292, 0405-0409]), 
including a time cost of the assignment of a first one of the machines using the determined at least one of the plurality of different travel routes ([0306-0308] teach the route length cost is evaluated based on weighting the forward travel time and forward travel route length combined with the reverse travel time cost and reverse travel route length, as well as in [0281-0284] teach determining whether or not a switchback point is required for a given route, which includes a moving direction when starting from a starting point is reverse and the moving direction is forward, or vice versa, wherein [0289-0292] teach calculating the cost of a route using the cost function including switchback points; see also: Figs. 7 & 19, [0131-0132, 0347-0349, 0405-0409, 0437-0446];
2Application No. 15/294,159Attorney Docket No.: 16-0517-59996comparing the calculated costs ([0405-0409] teach evaluating the routes based on the cost function value obtained before the insertion of the switchback points and after, wherein if it is determined that the result of the comparison that the route cost after the insertion of the switchback points is lower than the route cost before the insertion, then the route generation is determined to be successful with the addition of the switchback points, as well as in [0431] teaches comparing the cost function of the two routes, one with and one without the switchback point, wherein it is determined that the switchback is necessary if the cost function value is lower with the switch back point; see also: Figs. 7 & 19, [0131-0132, 0227, 0347-0349, 0437-0446]);
transmitting assignment data from the transmitter to the data and control signal receiver of destination using the one of the plurality of different travel routes, based at least in part on the comparison of the costs ([0140-0142] teach transmitting the travel route to the unmanned vehicle, wherein [0143-0144] teach the data on the travel route is transmitted to the unmanned vehicle and the vehicle begins various steering and driving commands, and wherein [0153] teaches the travel route is generated such that the vehicle constraints are satisfied and the cost value function is minimized, wherein the cost function includes such considerations as in  [0431] teaches comparing the cost function of the two routes, one with and one without the switchback point, wherein it is determined that the switchback is necessary if the cost function value is lower with the switch back point; see also: Fig. 13, [0405-0409]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barfoot to incorporate the teachings of Maekawa to include a data and control signal receiver, and on-board electronic controls for power, propulsion, and steering of the machine, and a plurality of graph edges including a graph edge associated with a forward direction weight attribute for forward travel of a machine between physical locations in the mine of two of the plurality of graph nodes and indicative of a forward direction travel time, and a reverse direction weight attribute for reverse travel of a machine between the physical locations in the mine of the two of the plurality of graph nodes and indicative of a reverse direction travel time; from different starting locations of the machines and having weights based on graph edges of the respective travel routes, and at least one of the plurality of different travel routes is determined based on the graph edge associated with the forward direction weight attribute for forward direction travel of a machine and the reverse direction weight attribute for reverse direction travel of a machine; calculating costs associated with the assignment of the machines, including a time cost of the assignment of a first one of the machines using the determined at least one of the plurality of different travel routes;2Application No. 15/294,159 Attorney Docket No.: 16-0517-59996comparing the calculated costs; transmitting assignment data from the transmitter to the data and control signal receiver of the first one of the machines to assign the first one of the machines to the respective target destination using the one of the plurality of different travel routes, based at least in part on the comparison of the costs. One would have been motivated to do so in order to improve productivity by utilizing unmanned vehicles at mining sites, which avoids worker fatigue or potential accidents (Maekawa, [0004]). By incorporating Barfoot into Maekawa, one would have been able to optimize the travel route by minimizing the cost function for the switchback point (Maekawa, [0279-0280]).
However, the combination of Barfoot and Maekawa does not explicitly teach operating the first one of the machines non-autonomously at the respective target destination, via remote operator control, to load material using the loader bucket of the first one of the machines; and autonomously navigating the first one of the machines from the respective target destination to a material delivery point after the operating of the first one of the machines non- autonomously at the respective target destination.
From the same or similar field of endeavor, Lehtinen teaches operating the first one of the machines non-autonomously at the respective target destination, via remote operator control, to load material using the loader bucket of the first one of the machines (paragraph [0002] teaches an unmanned mining vehicle that may be remote controlled from an operator from a control station, wherein paragraph [0052] teaches the mining vehicle may be remotely controlled and monitored, as well as be automated to be carried out at least partly autonomously, wherein paragraph [0074] teaches the system can call upon an operator to begin manual operation of the loading operation to solve a problem in the automatic loading; see also: [0042]); 
and autonomously navigating the first one of the machines from the respective target destination to a material delivery point after the operating of the first one of the machines non-autonomously at the respective target destination (paragraph [0002] teaches an unmanned mining vehicle that may be remote controlled from an operator from a control station, wherein the unmanned vehicle can automatically operate when it drives along a desired route, wherein paragraph [0065] once the machines is loaded and the bucket is full, the control unit may instruct the work machine to drive to the discharge location (i.e. material delivery point); see also: [0042, 0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot and Maekawa to incorporate the teachings of Lehtinen to include operating the first one of the machines non-autonomously at the respective target destination, via remote operator control, to load material using the loader bucket of the first one of the machines; and autonomously navigating the first one of the machines from the respective target destination to a material delivery point after the operating of the first one of the machines non-autonomously at the respective target destination. One would have been motivated to do so in order to improving the efficiency of loading a bucket of a work machine (Lehtinen, [0004]). By incorporating the teachings of Lehtinen into the invention of Barfoot, one would have been able to improve the loading efficiency by controlling the air pressure and power of the engine (Lehtinen, [0087]).
Regarding claims 12 and 19, the claims recite limitations already addressed by the rejection of claim 1. Regarding claim 12, Barfoot teaches a fleet of at least two loader machines each including a loader bucket (paragraph [0144] teaches a traffic management system controlling multiple autonomous vehicles, such as load-haul-dump machines, in a underground mine, wherein paragraphs [0138-0139] the vehicles are equipped with a position and orientation system to control them along the route), a computer system structured to communicate with each of the loader machines (paragraph [0026] teaches a wireless communication system connected to the vehicles), and including a machine readable storage medium storing a data model for use in managing operations of the fleet of at least two loader machines (paragraph [0099] teaches the maps of the passageways are stored on a mass storage device accessible by the system’s processor (i.e. machine readable storage medium), which in paragraph [0131] these maps are used to produce a directed graph representation of the passageway (i.e. data model)). Regarding claim 19, Barfoot teaches autonomously navigate within an underground mine, the underground mining system comprising: a computer system including a machine readable storage medium storing a data model (paragraph [0037] teaches storing the globally consistent map in the microprocessor memory), a transmitter (paragraph [0045] teaches a communications system infrastructure with wireless network antennas), and at least one data processor in communication with the transmitter and the machine readable storage medium (paragraph [0038] teaches a microprocessor with microprocessor memory storage). Therefore, the rejection of claim 1 as being unpatentable over Barfoot in view of Maekawa in view of Lehtinen renders claims 12 and 19 obvious.

Regarding claim 2, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 1 above.
	However, Barfoot does not explicitly teach wherein the calculating of costs includes calculating costs based at least in part upon a cumulative weight of a portion of the plurality of graph edges.
From the same or similar field of endeavor, Maekawa further teaches wherein the calculating of costs includes calculating costs based at least in part upon a cumulative weight of a portion of the plurality of graph edges ([0223-0227] teach generating a route by evaluating a plurality of potential routes using a weighted combination of edges in which the optimal route is one with a minimized total distance, wherein the optimum combination of candidate edges for the unmanned vehicle is determined, as well as in [0306-0308] teach the route length cost is evaluated based on weighting the forward travel time and forward travel route length combined with the reverse travel time cost and reverse travel route length, wherein [0289-0292] teach calculating the cost of a route using the cost function including switchback points; see also: Figs. 7 & 19, [0131-0132, 0347-0349, 0405-0409, 0437-0446]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the further teachings of wherein the calculating of costs includes calculating costs based at least in part upon a cumulative weight of a portion of the plurality of graph edges. One would have been motivated to do so in order to improve productivity by utilizing unmanned vehicles at mining sites, which avoids worker fatigue or potential accidents (Maekawa, [0004]). By incorporating Barfoot into Maekawa, one would have been able to optimize the travel route by minimizing the cost function for the switchback point (Maekawa, [0279-0280]).

Regarding claim 4, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 1 above.
	However, Barfoot does not explicitly teach wherein the calculating of costs further includes calculating the costs by way of Dijkstra's single source shortest path (SSSP) algorithm.
From the same or similar field of endeavor, Maekawa further teaches wherein the calculating of costs further includes calculating the costs by way of Dijkstra's single source shortest path (SSSP) algorithm ([0218-0220] teach the optimum route candidates are searched for using an improved Dijkstra’s algorithm, which calculates the shortest route from starting point to end point while considering cost reduction, as well as in [0227] teaches minimizing the cost function of the cost elements included in the travel route, as well as [0152-0155] teach utilizing Dijkstra’s algorithm to produce routes based on the cost function value of the cost elements, wherein these elements include curvature of the travel route and rate of change of the steering angle; see also: [0218-0221]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the further teachings of Maekawa to include wherein the calculating of costs further includes calculating the costs by way of Dijkstra's single source shortest path (SSSP) algorithm. One would have been motivated to do so in order to improve productivity by utilizing unmanned vehicles at mining sites, which avoids worker fatigue or potential accidents (Maekawa, [0004]). By incorporating Barfoot into Maekawa, one would have been able to optimize the travel route by minimizing the cost function for the switchback point (Maekawa, [0279-0280]).

Regarding claim 15, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 12 above.
	However, Barfoot does not explicitly teach wherein the computer system is further structured to calculate the costs based at least in part on cumulative weights of at least two of the plurality of graph edges.
	From the same or similar field of endeavor, Maekawa further teaches wherein the computer system is further structured to calculate the costs based at least in part on cumulative weights of at least two of the plurality of graph edges ([0223-0227] teach generating a route by evaluating a plurality of potential routes using a weighted combination of edges in which the optimal route is one with a minimized total distance, wherein the optimum combination of candidate edges for the unmanned vehicle is determined, as well as in [0306-0308] teach the route length cost is evaluated based on weighting the forward travel time and forward travel route length combined with the reverse travel time cost and reverse travel route length, wherein [0289-0292] teach calculating the cost of a route using the cost function including switchback points; see also: Figs. 7 & 19, [0131-0132, 0347-0349, 0405-0409, 0437-0446]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the further teachings of Maekawa to include wherein the computer system is further structured to calculate the costs based at least in part on cumulative weights of at least two of the plurality of graph edges. One would have been motivated to do so in order to improve productivity by utilizing unmanned vehicles at mining sites, which avoids worker fatigue or potential accidents (Maekawa, [0004]). By incorporating Barfoot into Maekawa, one would have been able to optimize the travel route by minimizing the cost function for the switchback point (Maekawa, [0279-0280]).

Claims 5, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US 20070027612 A1) in view of Maekawa et al. (US 20100076640 A1) in view of Lehtinen et al. (US 20170247860 A1) and further in view of Gipps et al. (US 20060020431 A1).

Regarding claim 5, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 1 above.
	However, Barfoot does not explicitly teach further comprising calculating a cost associated with assigning the first one of the machines to a second one of the target destinations.
	From the same or similar field of endeavor, Gipps teaches further comprising calculating a cost associated with assigning the first one of the machines to a second one of the target destinations (paragraph [0036] teaches displaying the cost for earthworks for different paths, wherein paragraph [0021] the earthworks rules are based on the dump site of material for vehicles, wherein paragraphs [0202-0203] teaches calculating a cost of extraction for each of end point 3304 (i.e. second target destination); Examiner’s Note: In order for there to be multiple end points, there must be at least a second target destination in the form of an end point.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the teachings of Gipps to include further comprising calculating a cost associated with assigning the first one of the machines to a second one of the target destinations.  One would have been motivated to do so in order to calculate the profitability for a plurality of mining routes in order to switch to a more profitable ore location (Gipps, [0203]).

Regarding claim 11, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 1 above.
	However, Barfoot does not explicitly teach wherein the calculating of costs further includes calculating a cost for extraction at one of the target destinations that includes a material draw point.
	From the same or similar field of endeavor, Gipps teaches wherein the calculating of costs further includes calculating a cost for extraction at one of the target destinations that includes a material draw point (paragraph [0036] teaches displaying the cost for earthworks for different paths, wherein paragraphs [0202-0203] teaches calculating a cost of extraction for each of end point 3304 (i.e. cost for extraction), which include material extraction points, as well as in [0198-0201] teach scheduling mineral extraction of the plurality of ore sites in order to calculate profit considering the exchange value of ore and the extraction value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the teachings of Gipps to include wherein the calculating of costs further includes calculating a cost for extraction at one of the target destinations that includes a material draw point. One would have been motivated to do so in order to calculate the profitability for a plurality of mining routes in order to switch to a more profitable ore location (Gipps, [0203]).

Regarding claim 13, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 12 above.
	However, Barfoot does not explicitly teach wherein the computer system is further structured to calculate a cost associated with assigning the first one of the loader machines to a second one of the plurality of target destinations.
From the same or similar field of endeavor, Gipps teaches wherein the computer system is further structured to calculate a cost associated with assigning the first one of the loader machines to a second one of the plurality of target destinations (paragraph [0036] teaches displaying the cost for earthworks for different paths, wherein paragraph [0021] the earthworks rules are based on the dump site of material for vehicles, wherein paragraphs [0202-0203] teaches calculating a cost of extraction for each of end point 3304 (i.e. second target destination); see also: [0198-0201]; Examiner’s Note: In order for there to be multiple end points, there must be at least a second target destination in the form of an end point.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the teachings of Gipps to include wherein the computer system is further structured to calculate a cost associated with assigning the first one of the loader machines to a second one of the plurality of target destinations. One would have been motivated to do so in order to calculate the profitability for a plurality of mining routes in order to switch to a more profitable ore location (Gipps, [0203]).

Regarding claim 20, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 1 above.
	However, Barfoot does not explicitly teach wherein the computer system is further structured to calculate the costs based on costs for extraction at material draw points and costs for delivery at a material delivery point.
From the same or similar field of endeavor, Gipps teaches wherein the computer system is further structured to calculate the costs based on costs for extraction at material draw points and costs for delivery at a material delivery point (paragraph [0036] teaches displaying the cost for earthworks for different paths, wherein paragraph [0021] the earthworks rules are based on the dump site of material (i.e. material delivery point), wherein paragraphs [0202-0203] teaches calculating a cost of extraction for each of end point 3302 (i.e. material draw point), as well as in [0198-0201] teach scheduling mineral extraction of the plurality of ore sites in order to calculate profit considering the exchange value of ore and the extraction value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the teachings of Gipps to include wherein the computer system is further structured to calculate the costs based on costs for extraction at material draw points and costs for delivery at a material delivery point. One would have been motivated to do so in order to calculate the profitability for a plurality of mining routes in order to switch to a more profitable ore location (Gipps, [0203]).

Claims 6, 8, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US 20070027612 A1) in view of Maekawa et al. (US 20100076640 A1) in view of Lehtinen et al. (US 20170247860 A1) and further in view of Cerecke et al. (US 20120158299 A1).  

Regarding claim 6, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 1 above.
However, Barfoot does not explicitly teach wherein one of the calculated costs is based in part on an expected delay time in availability of a material delivery point.
From the same or similar field of endeavor, Cerecke teaches wherein one of the calculated costs is based in part on an expected delay time in availability of a material delivery point (paragraph [0182] teaches calculating multiple routes with multiple costs, wherein paragraph [0175] teaches apply a waiting factor (i.e. expected delay time) associated with each of the cost values for the edges of a route for reaching a particular destination, such as in paragraph [0147] the routes are for delivery (i.e. material delivery point); see also: [0049, 0147]).
  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the teachings of Cerecke to include wherein one of the calculated costs is based in part on an expected delay time in availability of a material delivery point. One would have been motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

Regarding claim 8, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 1 above.
	However, Barfoot does not explicitly teach the populating of the data model with graph data further includes populating the data model with graph data defining a graph edge having at least one dynamic weight attribute.
	From the same or similar field of endeavor, Cerecke teaches the populating of the data model with graph data further includes populating the data model with graph data defining a graph edge having at least one dynamic weight attribute (paragraphs [0003-0004] teaches a graph of a road network with multi-edge constraints that minimizes the sum of the weights of the path’s edge, wherein paragraph [0147] teaches the weights assigned to the factors are dynamic; see also: [0008-0012, 0060, 0139]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the teachings of Cerecke to include the populating of the data model with graph data further includes populating the data model with graph data defining a graph edge having at least one dynamic weight attribute. One would have been motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

Regarding claim 16, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 12 above.
However, Barfoot does not explicitly teach wherein the data model is populated with graph data defining a graph edge having at least one dynamic weight attribute.  
From the same or similar field of endeavor, Cerecke teaches wherein the data model is populated with graph data defining a graph edge having at least one dynamic weight attribute (paragraphs [0003-0004] teaches a graph of a road network with multi-edge constraints that minimizes the sum of the weights of the path’s edge, wherein paragraph [0147] teaches the weights assigned to the factors are dynamic; see also: [0008-0012, 0060, 0139]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the teachings of Cerecke to include wherein the data model is populated with graph data defining a graph edge having at least one dynamic weight attribute. One would have been motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

Regarding claim 17, the combination of Barfoot, Maekawa, and Lehtinen teach all the limitations of claim 12 above.
	However, Barfoot does not explicitly teach the at least one dynamic weight attribute includes a travel interference weight attribute.
	From the same or similar field of endeavor, Cerecke teaches the at least one dynamic weight attribute includes a travel interference weight attribute (paragraph [0147] teaches the weights assigned to the various factors are dynamic based and modifiable based, wherein paragraph [0132] the various factors include traffic information such as road hazards, closure information, detours and accidents).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Maekawa, and Lehtinen to incorporate the teachings of Cerecke to include the at least one dynamic weight attribute includes a travel interference weight attribute. One would have been motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

	Regarding claim 18, the combination of Barfoot, Maekawa, Lehtinen, and Cerecke teach all the limitations of claim 17 above.
	However, Barfoot does not explicitly teach the travel interference weight attribute includes the presence of an exclusion zone in the underground mine or the state of an exclusion zone.
	From the same or similar field of endeavor, Cerecke teaches the travel interference weight attribute includes the state of an exclusion zone (paragraph [0147] teaches the weights assigned to the various factors are dynamic based and modifiable based, wherein paragraph [0132] teaches various road parameters including closure information (i.e. exclusion zone)).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Maekawa, Lehtinen, and Cerecke to incorporate the additional teachings of Cerecke to include the travel interference weight attribute includes the state of an exclusion zone. One would have been motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US 20070027612 A1) in view of Maekawa et al. (US 20100076640 A1) in view of Lehtinen et al. (US 20170247860 A1) in view of Cerecke et al. (US 20120158299 A1) and further in view of and further in view of Kodama et al. (US 20160232622 A1).

Regarding claim 7, the combination of Barfoot, Maekawa, Lehtinen, and Cerecke teach all the limitations of claim 6 above.
	However, Barfoot does not explicitly teach the delay time is a delay time in availability of an ore pass.
	From the same or similar field of endeavor, Kodama teaches the delay time is a delay time in availability of an ore pass (paragraph [0209] teaches minimizing the standby time (i.e. delay time) at an ore pass when the machine is waiting to discharge the ore).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa Lehtinen, and Cerecke to incorporate the teachings of Kodama to include the delay time is a delay time in availability of an ore pass. One would have been motivated to do so in order to improve the productivity of the mine (Kodama, [0209]). 

	Regarding claim 9, the combination of Barfoot, Maekawa, Lehtinen, Cerecke, and Kodama teach all the limitations of claim 7 above.
	However, Barfoot does not explicitly teach the at least one dynamic weight attribute includes a travel interference weight attribute.
	From the same or similar field of endeavor, Cerecke teaches the at least one dynamic weight attribute includes a travel interference weight attribute (paragraph [0147] teaches the weights assigned to the various factors are dynamic based and modifiable based, wherein paragraph [0132] the various factors include traffic information such as road hazards, closure information, detours and accidents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Maekawa, Lehtinen, Cerecke, and Kodama to incorporate the teachings of Cerecke to include the at least one dynamic weight attribute includes a travel interference weight attribute. One would have been motivated to do so in order to determine a route that                                                                                                                                                                                                     would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakai et al. (US 20180074201 A1) discloses a work machine autonomously traveling along a route
Alesiani et al. (US 20170219353 A1) discloses comparing cost values for a plurality of partial paths for mining applications, as well as a reverse time direction

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683